PER CURIAM.
This is an appeal and a cross-appeal from an “Order and Final Judgment”, in a probate case. Upon a careful examination of that document it is determined that it is not entirely an appealable order. The order determines certain persons to be “heirs and beneficiaries” but reserves ruling on whether others are to be such. Until the court finally determines all issues before it, we decline to take jurisdiction.
Appeal dismissed.
DAUKSCH and COWART, JJ., and FOX-MAN, Associate Judge, concur.